Citation Nr: 1823890	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a left wrist disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This matter was previously before the Board in June 2014.  The Board found that, despite entitlement to a TDIU being previously denied in an April 2008 rating decision and lack of a timely appeal, the Board had jurisdiction over the TDIU claim because it was intertwined with the pending increased rating claims.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The Board adjudicated a claim for an increased rating for a surgical scar on the left knee in the June 2014 decision and remanded the remaining claims for further development.  These claims have now been returned to the Board for further appellate consideration.  

Subsequently, the Veteran, by and through her representative, withdrew her claim for a TDIU in a September 2016 statement because the Veteran was employed.  However, according to a December 2016 VA psychiatric examination, the Veteran "retired" in September 2016 because she felt her employer was not respecting her requests for accommodations related to her disabilities.  As a result, the Veteran's representative again raised the issue of TDIU in the January 2018 brief.  As the issue is part and parcel of the increased rating claims on appeal here and has been raised again after the September 2016 withdrawal of the issue, the Board has jurisdiction to address the issue of TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

During the pendency of the appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  

The issues of entitlement to service connection for right and left wrist disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis has been manifested by flexion no worse than 90 degrees and extension no worse than 0 degrees, with pain.

2.  The Veteran's right knee disability has been manifested by slight instability, but does not more nearly approximate moderate lateral instability or recurrent subluxation.

3.  The Veteran's left knee osteoarthritis status-post patellar realignment and arthroscopic debridement has been manifested by flexion no worse than 90 degrees and extension no worse than 0 degrees, with pain.

4.  The Veteran's left knee disability has been manifested by slight instability, but does not more nearly approximate moderate lateral instability or recurrent subluxation.
  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis and subluxing patella have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.951, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  The criteria for an initial rating in excess of 20 percent for left knee osteoarthritis and subluxing patella status post patellar realignment and arthroscopic debridement have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.951, 4.59, 4.71a, DC 5260 (2017).

3. The criteria for a separate rating of 10 percent, but not higher, for right knee instability associated with service-connected right knee disability, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.6, 4.59, 4.71a, DC 5257 (2017).

4.  The criteria for a separate rating of 10 percent, but not higher, for left knee instability associated with service-connected left knee disability, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.6, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

With regard to the claims being adjudicated herein, increased rating claims for the right and left knee disabilities, the Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, her representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that the VA examination for the service connection claims for the bilateral wrist conditions is inadequate.  The Board is remanding those issues for a new VA examination, as discussed further below.  





II.  Pertinent Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 .

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code (DC) 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 at 3.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis of Increased Rating Claims for Bilateral Knee Disabilities

The Veteran contends she is entitled to a rating higher than 10 percent disability rating under Diagnostic Code (DC) 5260 for the right knee and a rating her than a 20 percent disability rating under DC 5260 for the left knee.  She also contends she is entitled to separate compensable ratings under DC 5257 for instability in each knee.  Of note, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, absent a showing of fraud.  38 C.F.R. § 3.951.  Therefore, both the 10 percent rating for the right knee disability under DC 5260 and the 20 percent rating for the left knee disability under DC 5260 are protected. 

Turning to the relevant evidence of record, the Veteran reported knee pain in November 2008 VA treatment records.  She was using a cane to ambulate and treating her knees with over the counter pain medication without success.  VA treatment records dated April 2009 report the Veteran continued to use a right knee brace and cane to ambulate.  She also experienced severe knee pain, despite prescription pain medicine.  VA treatment records dated December 2009 also report that 2006 and 2007 x-ray reports indicate "serious deterioration" of her bilateral knees.  She was afforded physical therapy in May 2009, and was prescribed a TENS unit, cane, and right knee brace.  Of note, the Veteran had two left knee surgeries prior to the appellate period to include a left knee patellar realignment surgery in 1980s and a left knee arthroscopy approximately ten years later.  See February 2011 VA orthopedic consult.  

The Veteran was afforded a VA compensation examination in February 2010 to evaluate the severity of the bilateral knee disabilities.  The bilateral knee disabilities were diagnosed as subluxing patellas.  The Veteran reported that bilaterally she experienced symptoms of giving way, instability, pain, weakness, and recurrent effusions, swelling, and tenderness.  She also reported locking of the left knee one to three times per month.  She denied flare-ups in her knees and did not have incapacitating episodes.  The functional limitations of her knees were that she was unable to stand for more than a few minutes or walk more than one quarter of a mile.  She always used a cane and a right knee brace to ambulate.  The Veteran's gait was antalgic without other evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis.  

On physical examination, the examiner found that the right knee was tender in the distal patella area with objective signs of crepitation.  Right knee had flexion to 105 degrees and extension to 0 degrees (normal).  With regard to the left knee, there was objective evidence of numbness over the left knee cap and crepitation.  Left knee flexion was to 105 degrees and extension to 0 degrees (normal).  There were no masses behind either knee, and no click or snaps, grinding, instability, patellar or meniscal abnormalities, or any other abnormal tendons or bursae bilaterally.  The Veteran did not have Osgood-Schlatter's disease, bilaterally.  There was no ankylosis found.  X-ray studies had been afforded to the Veteran in February 2007.  The examiner reviewed them and reported that there was joint space narrowing at the medial compartment of the knees, bilaterally, with slight spurring, presumed indicative of degenerative disease at medial compartment of the bilateral joints.  Suprapatellar joint effusion in the right knee was suspected.  The examiner reported significant effects on occupation, including decreased mobility, difficulty lifting and carrying objects, and inability to climb stairs.  

The Veteran submitted her notice of disagreement with the October 2010 rating decision and pictures of her bruised knee and her knee brace in November 2010.  The Veteran explained her knee gave way or slid, and as a result, she frequently fell.  The Veteran purchased an incline exercise bicycle to exercise and after five minutes, her right knee was inflamed and she had to stop.  Her right knee crackled when she walked and walking long distances caused inflammation in her right knee, despite wearing a medial joint unloading knee brace constantly.  The Veteran asserted that she fell three to four times per week in an April 2012 statement.  The Veteran also submitted a statement from a friend, B.C., dated April 2012 who reported seeing the Veteran fall due to her leg collapsing.  

The Veteran was afforded additional x-rays in December 2010.  The x-ray report indicated that the right knee medial compartment narrowing had progressed with development of multi, small marginal spurs.  There was also narrowing of patellofemoral joint space in the right knee.  As to the left knee, the x-ray report showed a progression of medial joint compartment narrowing, but it was less severe than in the right knee.  Bony spurs on the superior margin of patella indicated quadriceps tendon calcification in the left knee.  The radiologist's impression was worsening osteoarthritis, bilaterally.  

VA treatment records dated in February 2011 report that the Veteran was referred to an orthopedic surgeon for a consultation.  On physical examination, the Veteran's right knee had flexion to 90 degrees and extension to 0 degrees (normal).  There was 1+ laxity of the right knee.  As to the left knee, the Veteran had flexion to 105 degrees and extension to 0 degrees.  Left patella was found to be "particularly mobile."  Both knees were in valgus.  Tenderness in medial joint lines with patellfemoral compression of both knees was found.  

At an initial VA physical therapy assessment in January 2013, the physical therapist noted that there was a patellar tracking disorder of the left knee with the knee visually tracking to the medial side.  The physical therapist recommended a trial period for patellar taping.  A second VA physical therapy appointment in January 2013 reported the Veteran was previously in receipt of an over the counter left knee patellar stabilization brace, but it did not fit well enough for her to determine if it helped.  She was seeking a custom left knee stabilization brace at that time.  The Veteran experienced knee pain, bilaterally, on weight-bearing, walking, climbing stairs, and pivoting.  The Veteran rated her pain as a 4 on a 10 point scale at best and a 9 at its worst, with 10 being the most painful.  She experienced constant left knee medial joint line pain.  Further, the Veteran described her left knee cap moving medially.  She reported her knee gave way which resulted in falling, bruising, and increased pain behind the patella.  She also was unable to kneel because of the bruises from falling.  On physical examination, the physical therapist reported that the patellar alignment of the right knee demonstrated a mild lateral tilt and mild patella positioning at rest.  There was right knee medial joint line tenderness to palpation only.  The valgus and varus stress testing in extension revealed no laxity, but increased pain with valgus stress testing with minimal to no laxity was noted.  Minimal to no patellar tracking issues, and no complaints of pain, were found; however, instability of the tibiofemoral joint laterally and medially was seen on weight bearing.  The Veteran's instability issue was not related to the patellar tracking, but the lack of stability of the knee joint medial to lateral during slight knee flexion.  Lack of muscle strength potentially was contributing to the knee giving way medially.  The physical therapist believed the Veteran would benefit from a custom knee brace for the left knee with medial and lateral stays and patellar taping rather than physical therapy.  

The Veteran was afforded another VA compensation examination in November 2014 for her bilateral knee disabilities.  The Veteran had right knee flexion to 120 degrees and normal extension to 0 degrees, with objective evidence of pain on flexion and extension.  The examiner found the Veteran had left knee flexion to 120 degrees and normal extension to 0 degrees with objective evidence of pain on flexion and extension.  The examiner noted that the pain did not cause additional functional loss in either knee.  The examiner also noted there was pain on palpation to the anterior knees, bilaterally.  Pain in weight bearing was not observed.  After three repetitions, no additional limitation of motion was found on flexion or extension bilaterally.  The Veteran was observed after repeated use over time, and the examiner reported that pain, weakness, fatigability, or incoordination did not limit the function of the either knee over time.  The Veteran denied experiencing flare-ups in either knee.  

The examiner described the functional loss caused by the knee disabilities bilaterally was a disturbance in locomotion and interference with sitting and standing.  Muscle strength was 5 out of 5 (normal) on flexion and extension bilaterally.  No muscle atrophy or ankylosis was observed.  The Veteran reported a history consistent with slight subluxation and no history of lateral instability.  On instability testing, the examiner did not find anterior, posterior, medial, or lateral instability in either knee.  The Veteran reported experiencing weekly to monthly effusion bilaterally.  The examiner found that the Veteran had not experienced recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment, and the Veteran did not have, or ever have, a meniscal condition.  X-ray studies were reviewed from December 2010 and October 2012.  The radiologists' impression was of worsening osteoarthritis bilaterally.  The Veteran reported using a right knee brace regularly for locomotion.  The examiner found no objective evidence of crepitus.  The examiner noted the impact of the bilateral knee disabilities was the Veteran was precluded from prolonged walking and changing positions from sitting to standing as needed was required.  The examiner also noted the bilateral knee disabilities would prevent the Veteran from physical employment, but not sedentary employment as long, as she could sit and stand as needed and no prolonged walking was required.  

X-rays were afforded to the Veteran again in May 2015.  X-ray reports indicated a virtual loss of the medial joint space on the right and a moderate loss of medial joint space on the left.  

A VA orthopedic consultation was afforded to the Veteran in August 2015.  The Veteran reported turning her right knee.  She also reported that the left knee gave out six weeks previously.  The right knee pain was medially located, and the left knee pain was anteriorly located.  She declined a brace for the left knee as it rubbed against her right knee brace.  She reported sometimes using a walker or a single crutch, but she used her knee brace constantly.  She had right knee flexion to 90 degrees and extension to -10 degrees.  The Veteran had medial joint line tenderness, which reproduced her reported symptoms.  No ligamentous laxity was seen.  The left knee flexion was to 90 degrees and extension to -10 degrees.  Medial joint line tenderness and left patella-femoral tenderness in the left knee was found.  No effusion and no gross muscle atrophy were observed bilaterally.  The orthopedist reviewed the May 2015 x-ray report and noted right marked medial joint line narrowing and left modest medial joint line narrowing.  Patellar osteophyte formation was seen in both knees to some degree.  

The Veteran was treated at VA in December 2015 for right knee injections.  Flexion of the right knee was to 90 degrees after the first injection and to greater than 90 degrees after the second and third injections.  

A.  Increased Disability Rating under DC 5260 

DC 5260 provides for a noncompensable evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  

In order to achieve the next-higher rating of 20 percent for the right knee under DC 5260, the Veteran's right knee disability must more nearly approximate flexion limited to 30 degrees.  In this case, the worst demonstration of the Veteran's flexion was 90 degrees.  A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015).  The current 10 percent rating already contemplates pain and other functional limitations, to include limitations on running, walking, bending, squatting, kneeling, and prolonged standing.  

As to the left knee, in order to achieve the next-higher rating of 30 percent under DC 5260, the Veteran's left knee disability must more nearly approximate flexion limited to 15 degrees.  In this case, the worst demonstration of the Veteran's left knee flexion was 90 degrees.  Moreover, the current 20 percent rating already contemplates pain and other functional limitations, to include such as limitations on running, walking, bending, squatting, kneeling, and prolonged standing.  

The Board has carefully considered the Veteran's statements regarding the bilateral knee pain and limitations.  However, "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App at 33, 43 (2011).  In other words, flare-ups and limitation of motion are already contemplated by the current 10 percent rating for the right knee and the 20 percent rating for the left knee, and any increase in rating beyond those rating must be justified by measurable loss, which has not amounted to compensable measurable loss based on the evidence.  Further in this case, the Veteran has denied flare-ups.  This is the maximum rating assignable under such circumstances.  See Petitti, 27 Vet. App. at 426; Mitchell, 25 Vet. App. at 36.

B.  Additional Disability Rating under DC 5261

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

DC 5261 provides for a noncompensable evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

In this case, the Veteran's worst display of knee extension for both the right and left knees has been 0 degrees (normal).  The Veteran had an isolated finding of extension to negative 10 degrees bilaterally.  An indication of extension to a negative number shows hyperextension.  To the contrary, a 10 percent rating requires extension limited to 10 degrees.  As such has not been shown, a separate compensable evaluation for limited extension is not warranted.  Painful motion and functional limitation has already been compensated by the current 10 percent rating under DC 5260, as noted above.  A rating higher than the minimum compensable rating is not assignable under any DC (relating to range of motion) where pain does not cause a compensable functional loss.  

C.  Additional Disability Rating under DC 5257 

Under DC 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran contends she is entitled to a separate compensable disability rating the instability in her knees.  

Based on the evidence summarized above, the Board finds that the Veteran's knee instability more nearly approximates "slight" instability, bilaterally.  Despite not showing positive results on joint stability testing in the two VA examinations, the Veteran has consistently reported instability and, as a result, falling due to the instability her knees.  Her contentions are considered competent and credible and are well-supported by the evidence summarized above.  The hyperextension in both knees also contributes to her bilateral knee instability, as she has to shift weight to the other side and restrict her movements when walking as evidenced by an antalgic gait, along with occasional use of a cane and walker and constant use of a right knee brace to ambulate.  See February 2010 VA examination report and VA treatment records.  Additionally, as discussed above, a January 2013 VA physical therapy records indicate objective evidence of slight instability of the right knee from medial to lateral during slight knee flexion, as well as a finding of +1 laxity in the right knee in a February 2011 orthopedic consult.  Additionally, the orthopedic surgeon reported that on physical examination, the left knee patella was particularly mobile despite two prior left knee surgeries.  Further, the Veteran has described episodes of knee locking up to three times per month and frequently giving way from three to five times per week.  See February 2010 VA examination and April 2012 statement.  

These findings support at most approximate the 10 percent rating for the slight right knee instability and a separate 10 percent rating for the slight left knee instability, but do not contemplate a "moderate" level of disability required to establish an even higher rating of 20 percent in either knee.  Given objective confirmation of medial to lateral instability in the VA treatment records, which are consistent with her statements regarding instability and limited indications of anything more severe upon objective testing, the evidence shows no more than a "slight" severity level.  As a result, a 10 percent disability rating under DC 5257 is granted, but a rating higher than 10 percent is not warranted.  

D.  Additional Diagnostic Codes 

There is no other schedular provision under which a higher or separate rating could be assigned for the right knee.  The remaining DCs pertaining to the knee, to include 5256, 5258, 5259, 5262, and 5263, provide rating criteria used to evaluate ankylosis, semilunar cartilage dislocation, semilunar cartilage removal, impairment of the tibia and fibula, and genu recurvatum, respectively.  As the record shows no ankylosis, semilunar cartilage impairment or removal, tibia/fibula impairment, or genu recurvatum, these DCs are not for application.

In reaching these conclusions herein, the Board considered the Veteran's reports of observable symptomatology and incorporated such in its evaluation of the Veteran's disability picture.  

Finally, neither the Veteran nor her representative has raised any other issues related to the increased rating claim of the bilateral knees, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for the right knee disability under DC 5260 is denied.  

A rating in excess of 20 percent for the left knee disability under DC 5260 is denied.  

A separate rating of 10 percent, but not higher, for right knee instability under DC 5257 is granted.

A separate rating of 10 percent, but not higher, for left knee instability under DC 5257 is granted.  


REMAND

A remand is necessary to provide the Veteran with an additional VA examination for the bilateral wrist condition and for further record development for TDIU.  

The Veteran contends that that her bilateral wrist disability occurred when she slipped on ice and fell down a flight of stairs, landing on a metal grate, during service.  Her bilateral knee disabilities are already service connected from this in-service event.  She asserts that when she landed on the grate, she landed on all fours and injured both wrists.  She contends she treated her wrists at home over the years since the injury in service.  The Veteran has been diagnosed with bilateral tenosynovitis, but it does not appear that x-ray studies have been afforded to the Veteran.  As she has severe osteoarthritis in her knees from the fall down the stairs in service, x-rays should be afforded to the Veteran to determine if any traumatic degenerative process is present in her bilateral wrists.  Additionally, the November 2014 VA examination and February 2015 addendum medical opinion is primarily based on lack of complaints, diagnosis, and treatment of a wrist injury in service.  Further rationale is required to adjudicate this claim.  Additionally, the examiner did not discuss the Veteran's contentions regarding continuity of wrist symptomatology as directed by the Board in the June 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

As to the issue of entitlement to a TDIU, it is intertwined with the service connection claims being remanded.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, adjudication of the TDIU claim is deferred.  Additionally, since the Veteran withdrew her claim for TDIU and subsequently reasserted it, she should again be provided appropriate notice of what is required to substantiate a claim for TDIU.  Additionally, the record indicates the Veteran was working full-time in substantially gainful employment for at least part of the appellate period.  See December 2016 VA psychiatric examination.  She should be provided an opportunity to provide information regarding the nature and length of her previous and current employment so that the claim for TDIU can be evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

2.  Provide the Veteran appropriate notice in connection with the claim for TDIU, and request the Veteran complete and return an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  Ensure that the notice for TDIU includes an explanation of the potential consequences for not timely returning a completed VA Form 21-8940.  Afford the Veteran a reasonable opportunity to respond to this request.

3.  After conducting the above development, schedule the Veteran for an additional VA examination to determine the nature and etiology of the bilateral wrist disabilities.  All pertinent tests should be conducted, to include x-rays or other imaging studies at the examiner's discretion, of the bilateral wrists and hands.  The claims file must be reviewed in conjunction with the examination.  

**Attention is called to the Veteran's contentions that when she fell down the stairs and landed on a metal grate during service, she landed on all fours and injured her bilateral wrists in addition to her knees.  She self-treated at home until diagnosed in 2010 with tenosynovitis.  

The examiner is requested to respond to the following:  

(a).  Identify all the current disabilities of the Veteran's bilateral wrists, including any arthritis.  If imaging studies is not indicated, provide a thorough explanation for that conclusion.  

(b). Provide an opinion as to whether each disability of the bilateral wrists had its onset during service or is otherwise related to service.  In doing so, address the Veteran's contention of continuing wrist symptoms since service. 

(c). Indicate any functional impairment associated with the Veteran's service-connected disabilities that may affect her ability to function and perform tasks in a work or work-like setting.  

A thorough rationale for each conclusion should be provided.

4.  Readjudicate the claims on appeal after any further development that is warranted is completed.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


